The opinion of the court was delivered,
by
Lowrie, C. J.
Courts cannot administer justice properly by a strict adherence to general customs, and by overlooking the modifications or limitations of them by special and local customs. Even the language of a people, usually the most universal of its customs, is subject to local differences, which must be respected in the ascertainment of rights. The language spoken in some of the old German parts of this state, is a special custom of this sort. It is neither correct German, nor correct English; and yet it is the means of verbal intercourse among a very large portion of our people. It has a norma loquendi of its own, and is not to be tested by the rules of either good German or good English. In its vowel, and in its consonant sounds, it differs from both; and, of course, this difference shows itself in the spelling of the names of persons.
Bubb is the name here, as the party owning it spells it; but in the judgment docket it is, in this case, written Bobb. According to our German mode of pronunciation prevailing in Lancaster county, the sounds of both forms are identical; and the latter form of spelling is doubtless the most usual in analogous cases; as in that of Pott, pronounced Putt, and as in other instances given by the learned judge of the Common Pleas. We cannot disregard such anomalies, without doing great injustice; and people having relations with them, in the localities where they prevail, are bound to take notice of them. Persons searching the judgment docket for liens, ought to know the different forms in which the same name may be spelt, and to make their searches accordingly; unless, indeed, where a spelling is so entirely unusual that persons cannot be expected to think of it.
It may be well to notice, however, that since, in modern days, the surname has become the principal name, instead of the *435Christian name, and since surnames have become comparatively well settled, we could hardly allow the same variety in spelling these, as was allowed in more ancient times, when Sanders, Sanderson, Allison, and Ellison might have all been treated as one name, Alexanderson. After the learned discussion of the subject by the judge of the Common Pleas in his opinion, it seems to us these remarks are sufficient for the case.
Judgment affirmed.